DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 12/7/21.  Claims 1-61, 85 have been cancelled.  Claims 62-84, 86-94 are pending.  Claims 84 and 86 have been amended.  Claims 62-83, 86-88 have been withdrawn.  Claims 84, 89-94 are examined herein.  
Applicant’s amendments have rendered both 103 rejections of the last Office Action moot, therefore hereby withdrawn.  
A new species for the clemizole analog of formula I will now be selected for further examination.  Claims 86-88 are withdrawn for being drawn to a non-elected species.  Claims 84, 89-94 are examined herein. 
The following new rejections will now apply.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84, 86-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
There is no support in Applicant’s originally filed disclosure for the following limitation:
    PNG
    media_image1.png
    78
    583
    media_image1.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 84, 89-94 are rejected under 35 U.S.C. 103 as being unpatentable over Egle et al. (US Patent Application 2009/0192169, of record) in view of Breslav et al. (US Patent Application 2009/0176865 A1, of record).
The instant claims are directed to a pharmaceutical composition comprising one or more of clemizole, clemizole salt thereof, or a clemizole analog of formula I, and an anti-epilepsy drug, wherein the composition does not include another active compound for treating epilepsy.
Egle et al. teach the use of a compound of formula I for the treatment of neurological and psychiatric disorders associated with glutamate dysfunction (claim 1), wherein a preferred disorder is epilepsy (paragraph 105, claims 6, 8, 17, 20).  Solid or liquid pharmaceutical carriers, such as a magnesium carbonate, magnesium stearate, talc, sugar or lactose, in the form of a tablet, are taught.  Liquid forms include solutions, suspensions, and emulsions (paragraphs 0093-0100).  Solvents are taught to be water, ethanol, and the like (paragraph 0060).  A preferred compound is 2-{3-[4-(3-Fluoro-phenyl)-piperidin-1-yl]-propyl)-1,7-dimethyl-1H--Benzimidazole (example 1.86 on page 21).

    PNG
    media_image2.png
    189
    259
    media_image2.png
    Greyscale

However, Egle et al. fail to disclose an anti-epilepsy drug.  

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined the pharmaceutical composition comprising the compound according to example 1.86, as taught by Egle et al., with the pharmaceutical composition comprising clobazam, as taught by Breslav et al.
A person of ordinary skill in the art would have been motivated to combine the two pharmaceutical compositions because both are individually taught to be useful for treating epilepsy.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating epilepsy by administering a pharmaceutical composition comprising the compound according to example 1.86 in combination with clobazam because of the therapeutically additive effect of combining two known active agents for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627